IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                        ____________________

                              No. 96-21070

                          Summary Calendar
                        ____________________


           ALBERTO J. SANCHEZ, JR.,

                                       Plaintiff-Appellant,

           v.

           GENERAL GROWTH MANAGEMENT COMPANY,

                                       Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
           for the Southern District of Texas, Houston
                          (H-95-CV-3795)
_________________________________________________________________
                         January 23, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant     Alberto   J.   Sanchez,   Jr.,    appeals    the

district   court’s   grant   of   summary   judgment   in    favor   of   the

defendant-appellee,    General    Growth    Management,     Inc.   (“General

Growth”), in Sanchez’s Title VII suit.            Sanchez alleged that

General Growth discriminated against him on the basis of his          race,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
constructively   discharged    him       and   created   a    hostile    work

environment.     Sanchez   also      asserted     state-law     claims   for

intentional infliction of emotional distress and breach of the

covenant of good faith and fair dealing.         In a thorough Memorandum

and Order of Summary Judgment, the district court set out the

requirements for proving each of the claims asserted by Sanchez,

reviewed Sanchez’s pleadings and the summary judgment evidence

offered by both sides and provided reasons for its decision to

grant summary judgment in favor of General Growth.

     On appeal, Sanchez argues at length that he has provided

adequate summary judgment evidence that he was constructively

discharged because of his race and that he was the victim of a

hostile working environment.      As the district court pointed out,

however, Sanchez’s EEOC charge alleged only discrimination in the

acceptance of his resignation, specifically that General Growth

accepted his resignation but did not accept the resignation of a

white security director.      The EEOC charge did not set out a

constructive discharge claim or a hostile working environment

claim.   Having failed to include those claims in his EEOC charge,

Sanchez did not exhaust his administrative remedies as to them and

the district court correctly concluded that it lacked subject

matter jurisdiction over them.

     Out of an excess of caution, the district court looked at the

summary judgment evidence on Sanchez’s constructive discharge and

hostile working environment claims and concluded that even if the

                                     2
court did have jurisdiction over them, Sanchez had failed to

satisfy his burden of proof on either claim.             To support a claim

for constructive discharge, the working conditions must have been

so   difficult   or   unpleasant    that   a   reasonable   person    in   the

plaintiff’s shoes would have felt compelled to resign.               McKethan

v. Texas Farm Bureau, 996 F.2d 734, 741 (5th Cir. 1993).                   In

support of this claim, Sanchez adduced only vague statements that

he had been verbally attacked, belittled and “nick-pick[ed]”                by

his supervisors, together with his subjective belief that race

discrimination was at the root of it all.                The evidence does

reflect    considerable    unpleasantness      between    Sanchez    and   his

supervisors, but it does not add up to a constructive discharge on

the basis of his race.     Nor does the evidence that Sanchez adduced

add up to a hostile work environment actionable under Title VII,

i.e., a    workplace    permeated   with   discriminatory     intimidation,

ridicule, and insult that is sufficiently severe or pervasive to

alter the conditions of Sanchez’s employment and create an abusive

working environment.      Sanchez can point to no concrete evidence of

racially motivated conduct, only to personality conflicts and

strong differences of opinion of the sort that workplaces commonly

feature.

      As for Sanchez’s claim for intentional infliction of emotional

distress, on appeal Sanchez points to his high blood pressure and

shattered nerves.      As the district court recognized, the level of

“outrageous” and “extreme” conduct required to sustain a claim

                                     3
under Texas law for intentional infliction of emotional distress is

very high. It requires conduct “so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency,

and to be regarded as atrocious, and utterly intolerable in a

civilized community.” Twyman v. Twyman, 855 S.W.2d 619, 621 (Tex.

1993). The district court correctly held that, as a matter of law,

the alleged acts of General Growth and its employees did not meet

that test.

     The judgment of the district court is AFFIRMED.




                                4